Case 1:19-cr-00789-PGG Document 141 Filed 12/03/19 Page 1 of 1

PARKER & CARMODY, LLP

ATTORNEYS AT LAW
850 THIRD AVENUE
id" FLOOR
NEW YORK, N.Y. 10022
DANIEL §. PARKER TELEPHONE: (212) 239-9777
MICHAEL CARMODY FACSIMILE: (212) 239-9175
CHRISTINA 8, COOPER DParker @PorkerandCarmody,com

December 3, 2019
By ECF
Hon. Paul G, Gardephe MEMO ENDORSED
United States District Judge ee
Southern District of New York

New York, NY 10007 s° Pecha/
ew York, p R f

Re: United States v. Tara Rose Paul G. Gardephe, U.3.D.4.

19 Cr 789 (PGG) Dated: Nee. F 2tF

Tam the attorney for Tara Rose. I write with the consent of the Government
requesting that the Court amend the terms and conditions of her bail and extend the
deadline for a second co-signer to’sign her bond.

The Application is granted.

 

Dear Judge Gardephe:

Ms, Rose was atraigned on November 14, 2019, and released that day on a bond
which she signed. She was given until December 5, 2019 to meet the remaining
conditions of her bail, which include having two co-signers co-sign the bond. Today, one
co-signer executed the bond, but the other, who was scheduled to appear, had an
emergency which prevented her from coming to court. Al! other conditions have been
met,

I have conferred with AUSA Matthew Andrews and the Government consents to
this request.

If the foregoing meets with Your Honor’s approval, then I respectfully request
that you grant this application and “So Order” this letter.

Thank you for your consideration in this matter.

Very truly yours, -2 >
wf ae
wey wy OO
eT
Daniel S$. Parker

cc: All parties by ECF

 
